Citation Nr: 0025586	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  94-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for dorsal spine 
arthritis.

2.  Entitlement to service connection for dorsal spine 
epiphysitis.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1942 to 
October 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from February 1994, April 1999, and May 1999 
rating decisions of the North Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In a March 1946 rating decision, service connection was 
granted for traumatic arthritis of the lumbar spine.  In a 
February 1994 rating decision, the RO considered whether 
there was clear and unmistakable error in a March 1946 rating 
decision that failed to grant service connection for 
arthritis in the dorsal spine.  

In July 1996, the Board remanded the issue.  The issue of 
whether there was clear and unmistakable error in the March 
1946 rating decision for failure to grant service connection 
for a dorsal spine disability could not be before the Board, 
since service connection for a dorsal spine disability had 
never been adjudicated.  The RO was instructed to adjudicate 
in the first instance, the claim for service connection for 
dorsal spine arthritis and dorsal spine epiphysitis.  In a 
March 1998 Supplemental Statement of the Case, the RO again 
found no clear and unmistakable error in the March 1946 
rating decision.

As a result of this unsuccessful response from the RO, the 
Board remanded the claim in September 1998 for the RO to 
adjudicate the claim for service connection for a dorsal 
spine disability.  The rating decision issued in April 1999 
cured the earlier defects.  Service connection for dorsal 
spine arthritis and service connection for dorsal spine 
epiphysitis was adjudicated and denied.  Accordingly, there 
is no clear and unmistakable error issue before the Board, 
and we accept the prior Notice of Disagreement and 
Substantive Appeal as conferring jurisdiction on the Board as 
to the issues of entitlement to service connection for dorsal 
spine arthritis and dorsal spine epiphysitis. 



FINDINGS OF FACT

1.  Competent evidence of post-service dorsal spine arthritis 
has not been presented.

2.  Competent evidence of disability associated with 
residuals of dorsal spine epiphysitis has not been presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for dorsal spine 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for dorsal spine 
epiphysitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection may be established when arthritis is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, No. 98-48 (U. S. Vet. App. Aug. 
18, 2000).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Lay testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  

The appellant and his representative contend that the same 
evidence used to grant service connection for arthritis in 
the lumbar spine and sacroiliac joints should be used to 
grant service connection for arthritis in the dorsal spine.  
The irregularities noted in service were due to the same 
trauma.  The appellant had no problem with his back prior to 
service and his entrance examination was normal.  If he did 
have a back condition prior to entry, then it was aggravated 
by service and the documented back injury.

Review of the service medical records reflect that at the 
time of his January 1942 induction examination, there were no 
musculoskeletal defects.  The appellant reported that in 
November or December 1942, he was thrown back across a ship 
rail by a bomb and suffered a back injury.  In December 1943, 
he was loading an army truck and fell, and had back pain 
since.  X-ray examination of the spine in December 1944 from 
D-5 to L-3 revealed irregularity of the articular margins of 
D-11 and D-12, which the examiner believed to be an old 
epiphysitis.  An orthopedic consultation reported that the 
changes noted by the X-ray department had no mechanical or 
clinical significance.  Clinical examination revealed no 
positive objective findings.  No treatment or disposition was 
ordered because there was no disability in the middle back.  
At separation in October 1945, he complained of back pain.  
Physical examination was said to be negative.  X-ray 
examination showed irregularity of the articular margins of 
D-11 and D-12 which were believed to be due to an old 
epiphysitis.  (The appellant is service connected for 
traumatic arthritis in the lumbar spine, sacroiliac joints, 
right and left hips).

There are VA Medical Center records from August 1946 wherein 
the appellant complained of low back pain but declined 
treatment.

A VA examination was conducted in July 1948.  No dorsal spine 
abnormalities were diagnosed.  Mild traumatic arthritis of 
the lumbar spine was diagnosed.

VA Medical Center records document that he was seen for back 
pain in January 1974, said to be probably secondary to an old 
back injury.  Abnormalities, including degenerative changes, 
were reported in the lumbar spine only.  At the conclusion of 
a VA examination in May 1974, traumatic degenerative 
arthritis was diagnosed in the lumbar spine, sacroiliac 
joints and both hips.  In July 1974 he was admitted to the VA 
Medical Center for treatment of low back and hip pain.  No 
dorsal spine abnormalities were documented.  In August 1974 
records documented that prior January X-rays had showed 
abnormalities in the lumbar spine.  

On VA examination in March 1975, the appellant reported that 
he was injured in service when he lifted a heavy box of 
ammunition and fell backwards.  No dorsal spine abnormalities 
were noted, and the appellant reported pain and stiffness in 
the lower back and hips only.

A VA examination was conducted in January 1993.  The 
appellant had been told in service that he had received an 
injury to T-12.  T-12 was identified on X-ray and there was 
no bony pathology involving this structure.  Thoracolumbar 
strain was diagnosed.  The examiner concluded that the 
complaints, other than those of his low back, were not 
related to the original back injury.  A VA examination was 
conducted in September 1998.  No diagnoses relative to the 
dorsal spine were offered.

Arthritis of the Dorsal Spine

The claim for service connection for arthritis of the dorsal 
spine is not well grounded.  The appellant is competent to 
report an inservice accident and resultant back pain.  The VA 
has already acknowledged such in the grant of service 
connection for the lumbar spine, sacroiliac and hip 
disabilities.  

However, the appellant is not competent to diagnose dorsal 
spine arthritis.  Arthritis was not identified in service or 
within one year after separation from service.  Margin 
irregularity in the dorsal spine was noted on X-ray in 
service, however this was specifically said to have no 
clinical significance, and was not diagnosed as arthritis or 
attributed to the inservice accident.

Dorsal arthritis has not been diagnosed post-service.  There 
was no bony pathology at T-12 on X-ray in January 1993.  A 
medical examination or other medical evidence that shows 
that the veteran currently suffers from a claimed disability 
is a fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.

The January 1993 VA examiner concluded that only the low back 
complaints were attributable to the inservice injury, and the 
appellant is already service connected for his lumbar spine 
complaints.  No competent examiner has diagnosed dorsal spine 
arthritis.

The Board has considered the appellant's testimony and his 
assertion to the examiner in January 1993 that he had been 
told in service that he had received an injury to T-12 
(dorsal spine).  Any statement of the appellant as to what a 
doctor told him is insufficient to establish a medical 
diagnosis.  The connection between what a physician said and 
the layman's account of what he purportedly said, filtered 
as it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence, and therefore, could not ground a claim, Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 
Vet. App. 198 (1997).  Even if it were true that there was 
an inservice thoracic (dorsal) spinal injury in service, no 
competent examiner has made a post-service dorsal spine 
diagnosis, including arthritis, that has been linked to 
service.  The Board has also considered the contention that 
the dorsal spine abnormalities noted in service were 
attributable to the same accident that was the basis for 
service connection for the lumbar spine, sacroiliac joints 
and hips.  Neither the appellant nor his representative has 
the medical training and expertise that would enable them to 
diagnose the residuals of an inservice trauma, especially in 
light of the inservice opinion that these abnormalities were 
without clinical significance.

The Board has considered the application of 38 U.S.C.A. 
§ 1154(b), which lightens the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  The appellant 
served in World War II, earned the Combat Infantryman Badge, 
and is a combat veteran.  However, the reduced evidentiary 
burden provided for combat veterans by this section, relates 
only to the question of service incurrence, "that is, what 
happened then-- not the questions of either current 
disability or nexus to service, as to both of which 
competent medical evidence is generally required."  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1966); Caluza, 7 
Vet. App. at 507.  VA has already accepted that the 
appellant had an inservice back injury.

The claim for service connection for dorsal arthritis is not 
well grounded.  When the veteran has not met this burden, VA 
has no further duty to assist him in developing facts 
pertinent to his claim, including no duty to provide him with 
another medical examination.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Although when a claim is not well 
grounded VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
VA fulfilled its obligation under section 5103(a) in the 
Supplemental of the Case issued in April 1999 and May 2000.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence that may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application that 
references other known and existing evidence that pertains to 
the claim under consideration) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  Furthermore, neither 
the appellant nor his representative has indicated that there 
is any outstanding evidence that would support this claim.

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board does not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well grounded claim, the benefit[-
]of[-]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


Dorsal Epiphysitis

Service connection for dorsal spine epiphysitis was denied by 
the RO in April 1999 on the basis that the claim is not well 
grounded.  The RO cited the following excerpt to support 
their decision:

Epiphysitis is the inflammation of an 
epiphysis or of the cartilage that 
separated it from the main bone.  
Vertebral epiphysitis is synonymous with 
the term osteochondroses.  Merck Manual, 
16th edition, Merck & Co. Inc., Rathaway 
NJ, 1992, p. 2260 indicates that the 
osteochondroses are "a group of 
disorders affecting the epiphyses during 
childhood characterized by 
noninflammatory, noninfectious 
derangements of the normal process of 
bony growth occurring at various 
ossification centers at the time of their 
greatest developmental activity.  
Etiology is unknown.  The osteochondroses 
do not have a simple genetic basis."

The RO must, just as the Board must, point to a medical basis 
other than the their own unsubstantiated opinion to support a 
decision.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
We reject the RO's conclusion based on this medical 
definition that the inservice finding of old epiphysitis 
represented a developmental abnormality not entitled to 
service connection as a Colvin violation.  Congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (1999).  
However, the cited treatise concluded that the etiology of 
osteochondroses was unknown, therefore it was error for the 
RO to conclude that it was a developmental abnormality on the 
basis that the inservice finding indicated the condition was 
"old."  Regardless, the cited text does not state that 
epiphysitis is a defect versus a disease.

Nevertheless, it is not necessary for the Board to attempt to 
distinguish whether dorsal epiphysitis is a developmental 
defect or disease, since the claim for service connection is 
not well grounded.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in to service except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto.  A preexisting injury or disease will be considered 
to have been aggravated by service where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1153 (West 1991); 38 C.F.R. § 3.304, 3.306 (1999).  Dorsal 
spine epiphysitis or residuals thereof were not identified 
at entry into service, and clear and unmistakable evidence 
that it preexisted service has not been presented.  
Therefore, the appellant is entitled to a presumption of 
soundness as to this condition.

An irregularity in the articular margins of D-11 and D-12 
was identified in service and believed to be an old 
epiphysitis.  Therefore, competent evidence of inservice 
disease has been presented.  However, no competent examiner 
has diagnosed dorsal epiphysitis or residuals of dorsal 
epiphysitis post-service.  A well grounded claim for service 
connection contemplates competent evidence of current 
disability.  Brammer, 3 Vet. App. at 225.  No bony pathology 
was noted at T-12 on X-ray in January 1993.  Absent proof of 
a present disability there can be no valid claim.

In the absence of competent evidence of post-service dorsal 
spine epiphysitis, the claim for service connection for 
dorsal spine epiphysitis is not well grounded.  In not 
reaching the merits of the claim, the doctrine of reasonable 
doubt is not for consideration.

Thoracolumbar Strain

Although the only issues certified for appeal were arthritis 
and epiphysitis of the dorsal spine, the Board has noted a 
remote post-service diagnosis of thoracolumbar strain.  
However, thoracolumbar strain was not diagnosed in service 
and no competent examiner has attributed it to service or a 
service connected disease or injury.  Therefore, a claim for 
service connection for thoracolumbar strain would not be well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).


ORDER

Service connection for dorsal spine arthritis is denied.  
Service connection for dorsal spine epiphysitis is denied.


REMAND

The appellant filed a claim in August 1998 requesting a 
compensable evaluation for service connected post-traumatic 
stress disorder.  He enclosed some treatment records and 
identified the Little Rock, Arkansas VA Medical Center as the 
location of additional treatment records which would support 
his claim.  The RO obtained treatment records from the Little 
Rock, Arkansas VA Medical Center through February 2000, 
thereby fulfilling the duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  

On VA examination in September 1998 and April 2000, the 
appellant stated that he was not being followed by a mental 
health practitioner, but was receiving antidepressants 
(confirmed in the VA Medical Center treatment records 
obtained by the RO).  In June 2000, the appellant certified 
that he had no additional evidence that he wished to submit 
in support of his appeal.  However, in a statement submitted 
thereafter, the appellant's representative identified 
outpatient treatment for post-traumatic stress disorder and 
alleged those records had not been obtained.  In September 
2000, the national representative requested that the Board 
issue a Remand to obtain outpatient mental health treatment 
records that had not been obtained but not otherwise 
identified.  Consequently, although it is not clear to the 
Board whether there are any additional records, before the 
Board can address the issue on appeal VA's duty to assist the 
veteran in developing his claim dictates that additional 
effort to obtain these medical records is required by the RO.  
See Gregory v. Brown, 8 Vet. App. 563, 570-71 (1996); 
Murinscak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

Accordingly, this case is REMANDED for the following action:

The RO should contact the veteran to 
determine whether he is currently 
receiving outpatient mental health 
treatment and if so, where.  If there are 
outstanding mental health treatment 
records, these treatment records should 
be obtained and associated with the 
claims folder.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



